DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9 and 10 are pending.  

Response to Arguments
Applicant’s arguments filed 5/19/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Troxel US 20110084663 in view of JIN US 20170244239 and Phillips US 20040041542.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Troxel US 20110084663 in view of JIN US 20170244239 and Phillips US 20040041542.
Regarding claim 1, Troxel teaches a charge and discharge circuit, comprising: 
a charge circuit comprising 
a battery pack (Fig. 6 #100a), 
a first switch set (Fig. 6 #118 and 112; ¶ 0092 contactors 112, 118) and 
a charging device connected in series (Fig. 6 #119) , 
wherein the charge circuit is configured to charge the battery pack by using the charging device (¶ 0092 " charger configured to supply charging electrical energy to batteries ") and pre-charge the charging device (Fig 6 #118 pre-charging contactor in series with charger); and 
a discharge circuit comprising 
the battery pack (Fig. 6 #100a),  
a second switch set (Fig. 6 #118 and 112) and 
an electrical device connected in series (Fig. 6 #117), 
wherein the discharge circuit is configured to allow the battery pack to discharge to the electrical device (¶ 0086 "Battery section 104 may apply electrical energy to a load") and pre-charge the electrical device (Fig 6 #118 pre-charging contactor in series with load); 
wherein both the first switch set and the second switch set include at least one switch (Fig 6 #112 contactor switches), and 
all switches in the first switch set and the second switch set are semiconductor switches (¶ 0103 "the discharge transistors may already be biased on followed by biasing of the charge transistors from an off state to an on state over a period of time sufficient to provide charging of any capacitances of battery system 100 and external device 102"); 
wherein the second switch set comprises 
an eighth switch and a ninth switch (Fig. 6 #118,112 connected to load), 
the first switch set comprises 
a tenth switch and an eleventh switch (Fig. 6 #118,112 connected to charger), 
a first end of the eighth switch is connected to end of the electrical device (Fig 6 #118 connected to an end of load 117), and 
a first end of the tenth switch is connected to one end of the charging device (Fig 6 #118 connected to an end of charger 119), 
a second end of the eighth switch is connected to a electrode of the battery pack (Fig 6 #118’s second end connected to an electrode of battery 100a), 
the other end of the electrical device is connected to a second end of the ninth switch (Fig. 6 the other end of the load is connected to #112 of the load), and 
a first end of the ninth switch is connected to a positive electrode of the battery pack (Fig. 6 #112’s first end from load connected to + 101 of 100a);  
a second end of the tenth switch is connected to the positive electrode of the battery pack (Fig. 6 #112’s second end to charger connected to + 101 of 100a), 
a second end of the eleventh switch is connected to the electrode of the battery pack (Fig 6 #118’s second end connected to an electrode of battery 100a), and 
a first end of the eleventh switch is connected to the end of the charging device (Fig. 6 #118’s first end to charger connected to the end of charger 117); and 
the charge and discharge circuit further comprises 
a controller (¶ 0092 "management circuitry 106 may control the operation of one or more contactors 112, 118"), and 
the controller is configured to: 
send a turn-on signal to the tenth switch to control the tenth switch to be turned on (¶ 0101 “the management circuitry 106 may control the main contactor 112 to be closed to supply electrical energy from battery section 104 to a load or to supply charging current from the charger to the battery section 104.”), 
send a turn-off signal to the eighth switch and the ninth switch to control the eighth switch and the ninth switch to be turned off (¶ 0101 “main contactor 112 and pre-charge contactor 108 may be opened substantially simultaneously by management circuitry 106”), and 
send a signal to the eleventh switch to control the eleventh switch to be turned on, so as to pre-charge the charging device; send a turn-on signal to the tenth switch and the eleventh switch to control the tenth switch and the eleventh switch to be turned on, and send a turn-off signal to the eighth switch and the ninth switch to control the eighth switch and the ninth switch to be turned off, so as to allow the charging device to charge the battery pack; send a turn-on signal to the ninth switch to control the ninth switch to be turned on, sending a turn-off signal to the tenth switch and the eleventh switch to control the tenth switch and the eleventh switch to be turned off, and send a signal to the eighth switch to control the eighth switch to be turned on, so as to pre-charge the electrical device; and send a turn-on signal to the eighth switch and the ninth switch to control the eighth switch and the ninth switch to be turned on, and send turn-off signal to the tenth switch and the eleventh switch to control the tenth switch and the eleventh switch to be turned off, so as to allow the battery pack to discharge to the electrical device.  (battery discharges to load, battery charges from charger depending on state of switches 112, 112, 118 and 118 wherein the eleventh and eighth switches noted as 118, 118 pre-charge switches switch states to charge from charger and discharge to load along with switches 112 and 112. see ¶ 0101, 0091, 0089,  0120; Fig. 6)

Troxel does not explicitly teach a first end of the eighth switch is connected to one end of the electrical device, a second end of the eighth switch is connected to a negative electrode of the battery pack,  a second end of the eleventh switch is connected to the negative electrode of the battery pack, a first end of the eleventh switch is connected to the other end of the charging device
JIN teaches a first end of the eighth switch is connected to one end of the electrical device, a second end of the eighth switch is connected to a negative electrode of the battery pack,  a second end of the eleventh switch is connected to the negative electrode of the battery pack, a first end of the eleventh switch is connected to the other end of the charging device. (Fig 2 #60, 53, 52, 70, 80)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Troxel to include switch is connected to a negative electrode, the other end of the electrical device is connected to a end of the switch, and switch is connected to the other end of the charging device taught by JIN since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Troxel does not explicitly teach send a pulse signal to the eleventh switch to control the eleventh switch to be turned on at intervals, and send a pulse signal to the eighth switch to control the eighth switch to be turned on at intervals, so as to pre-charge the electrical device.
Phillips teaches send a pulse signal to the eleventh switch to control the eleventh switch to be turned on at intervals, so as to pre-charge the charging device; (Par 0054 “The charger 12 is a constant current source charger, which is controlled and thereby capable of interruption of the charging current as a consequence of a microprocessor controlled switch or an FET, shown generally at 16.”; Par 0053 “A simplified representation of a pulse charging circuit is shown in FIG. 2. Here, the battery 10 is connected so as to be in parallel-that is, to be connected a cross--either a charger 12 or a load 14. Switches 16 and 18 are arranged to work independently one of the other, where switch 16 puts the charger 12 into a circuit with the battery 10, and switch 18 puts the load 14 into a circuit with the battery 10”) and send a pulse signal to the eighth switch to control the eighth switch to be turned on at intervals. (Par 0054 “the reverse pulse by which a drain is put on the battery 10, as described above, is effected by operation of the switch 18, also a microprocessor controlled switch or an FET.”; Par 0053 “A simplified representation of a pulse charging circuit is shown in FIG. 2. Here, the battery 10 is connected so as to be in parallel-that is, to be connected a cross--either a charger 12 or a load 14. Switches 16 and 18 are arranged to work independently one of the other, where switch 16 puts the charger 12 into a circuit with the battery 10, and switch 18 puts the load 14 into a circuit with the battery 10”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Troxel to have pulse signals taught by Phillips for the purpose of charging with capacity maintenance. (Refer to Par 0006)

Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Troxel US 20110084663 in view of JIN US 20170244239 and Phillips US 20040041542 as applied to claim 1 above, and further in view of Wang US 20100194348.

Regarding claim 9, Troxel does not explicitly teach wherein the semiconductor switches include a MOSFET or an IGBT.
Wang teaches wherein the semiconductor switches include a MOSFET or an IGBT (Par 0020 “types of suitable switching elements include, but are not limited to, bipolar junction transistors (BJTs) and field effect transistors (FETs)”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Troxel to have MOSFET or an IGBT taught by Wang since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 10, 
Troxel does not explicitly teach wherein a first end of the MOSFET or the IGBT is a drain, and a second end of the MOSFET or the IGBT is a source.
Wang teaches:
wherein a first end of the MOSFET or the IGBT is a drain, and a second end of the MOSFET or the IGBT is a source. (transistors have a source and drain; Fig 3; Par 0020 “types of suitable switching elements include, but are not limited to, bipolar junction transistors (BJTs) and field effect transistors (FETs)”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Troxel to have a first end of the MOSFET or the IGBT is a drain, and a second end of the MOSFET or the IGBT is a source taught by Wang since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859